
	

114 HR 2971 IH: Highway Trust Fund Certainty Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2971
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to bring certainty to the funding of the Highway Trust
			 Fund, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Highway Trust Fund Certainty Act. 2.Increase in fuels taxes (a)Motor fuels (1)Repeal of terminationSection 4081(d) of the Internal Revenue Code of 1986 is amended by striking paragraph (1) and redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
 (2)Inflation adjustmentSection 4081(a)(2) of such Code is amended— (A)in subparagraph (A)(i) by striking 18.3 cents per gallon and inserting 28.4 cents per gallon,
 (B)in subparagraph (A)(iii) by striking 24.3 cents per gallon and inserting 34.4 cents per gallon, (C)in subparagraph (D) by striking substituting 19.7 cents for 24.3 cents and inserting substituting 27.9 cents for 34.4 cents, and
 (D)by adding at the end the following:  (E)Adjustment for inflationIn the case of a calendar year beginning after December 31, 2015, the rates of tax in subparagraph (A) (i) and (iii) and subparagraph (D) shall each be increased by an amount equal to—
 (i)such rate, multiplied by (ii)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
								Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
					(b)Special fuels
 (1)Increase and extensionSection 4041 of such Code is amended— (A)in subsection (a)(1)(C)(iii)(I) by striking 7.3 cents per gallon (4.3 cents per gallon after September 30, 2016) and inserting 17.4 cents per gallon,
 (B)in subsection (a)(2)(B)(ii) by striking 24.3 cents per gallon and inserting 34.4 cents per gallon, and (C)in subsection (a)(3)(A) by striking 18.3 cents and inserting 28.4 cents.
 (2)Adjustment for inflationSection 4041(a) of such Code is amended by adding at the end the following:  (4)Adjustment for inflationIn the case of a calendar year beginning after December 31, 2015, the rates of tax in paragraphs (1)(C)(iii)(I), (2)(B)(ii), and (3)(A) shall each be increased by an amount equal to—
 (A)such rate, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
							Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
				(3)Certain alcohol fuels
 (A)Permanent extensionSection 4041(m)(1) of such Code is amended— (i)in subparagraph (A) by striking , and before October 1, 2016,
 (ii)in subparagraph (A)(i) by striking 9.15 cents per gallon and inserting 19.25 cents per gallon, (iii)in subparagraph (A)(ii) by striking 11.3 cents per gallon and inserting 21.4 cents per gallon,
 (iv)by striking subparagraph (B), and (v)by redesignating clauses (i) and (ii) of subparagraph (A) (as amended by clauses (ii) and (iii)) as subparagraphs (A) and (B), respectively, and moving such subparagraphs (as so redesignated) 2 ems to the left.
 (B)Adjustment for inflationSection 4041(m) of such Code is amended by adding at the end the following:  (3)Adjustment for inflationIn the case of a calendar year beginning after December 31, 2015, the rates of tax in paragraph (1) (A) and (B) shall each be increased by an amount equal to—
 (A)such rate, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
								Any increase under the preceding sentence shall be rounded to the nearest 0.1 cents..
					(4)Fuel used in certain buses
 (A)Permanent extensionSection 6427(b)(2)(A) of such Code is amended by striking 7.4 cents and inserting 17.5 cents. (B)Adjustment for inflationSection 6427(b) of such Code is amended by adding at the end the following:
						
 (5)Adjustment for inflationIn the case of calendar years beginning January 1, 2016— (A)the rate of tax in paragraph (2)(A) shall be increased by 10.1 cents, and
 (B)such rate (as increased by subparagraph (A)) shall be increased by an amount equal to such rate (as so increased) multiplied by the cost of living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof, and rounded to the nearest 0.1 cents..
 (c)Effective dateThe amendments made by this section shall apply to years beginning after December 31, 2015. (d)Floor stocks tax (1)Imposition of taxIn the case of any highway motor fuel which is held on January 1, 2016, by any person, there is hereby imposed a floor stocks tax equal to the excess of—
 (A)the tax which would be imposed on such fuel had the amendments made by this section applied to highway motor fuels for periods before January 1, 2016, over
 (B)the tax (if any) previously paid (and not credited or refunded) on such fuel. (2)Liability for tax and method of payment (A)Liability for taxThe person holding the highway motor fuel on January 1, 2016, to which the tax imposed by paragraph (1) applies shall be liable for such tax.
 (B)Method of paymentThe tax imposed by paragraph (1) shall be paid at such time and in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall prescribe.
 (3)DefinitionsFor purposes of this subsection— (A)Highway motor fuelThe term highway motor fuel means any fuel the tax rate of which is increased by an amendment made by this section.
 (B)Held by a personA highway motor fuel shall be considered as held by a person if title thereto has passed to such person (whether or not delivery to the person has been made).
 (C)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate. (4)Exception for exempt usesThe tax imposed by paragraph (1) shall not apply to any highway motor fuel held by any person exclusively for any use to the extent a credit or refund of the tax is allowable for such use.
				(5)Exception for certain amounts of fuel
 (A)In generalNo tax shall be imposed by paragraph (1) on any highway motor fuel held on January 1, 2016, by any person if the aggregate amount of such highway motor fuel held by such person on such date does not exceed 2,000 gallons. The preceding sentence shall apply only if such person submits to the Secretary (at the time and in the manner required by the Secretary) such information as the Secretary shall require for purposes of this subparagraph.
 (B)Exempt fuelFor purposes of subparagraph (A), there shall not be taken into account any highway motor fuel held by any person which is exempt from the tax imposed by paragraph (1) by reason of paragraph (4).
 (C)Controlled groupsFor purposes of this subsection— (i)Corporations (I)In generalAll persons treated as a controlled group shall be treated as 1 person.
 (II)Controlled groupThe term controlled group has the meaning given to such term by subsection (a) of section 1563 of such Code; except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in such subsection.
 (ii)Nonincorporated persons under common controlUnder regulations prescribed by the Secretary, principles similar to the principles of subparagraph (A) shall apply to a group of persons under common control if 1 or more of such persons is not a corporation.
 (6)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by sections 4041 and 4081 of such Code shall, insofar as applicable and not inconsistent with the provisions of this subsection, apply with respect to the floor stock taxes imposed by paragraph (1) to the same extent as if such taxes were imposed by such sections.
				3.Working citizens tax relief
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section:
				
					36A.Working citizens credit
 (a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the calendar years beginning after December 31, 2015, an amount equal to the lesser of—
 (1)3.1 percent of earned income of the taxpayer, or (2)$133 ($266 in the case of a joint return).
							(b)Limitation based on modified adjusted gross income
 (1)In generalThe amount allowable as a credit under subsection (a) (determined without regard to this paragraph and subsection (c)) for the taxable year shall be reduced (but not below zero) by one percent of so much of the taxpayer’s modified adjusted gross income as exceeds $74,950 ($149,900 in the case of a joint return).
 (2)Modified adjusted gross incomeFor purposes of subparagraph (A), the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.
 (c)Definitions and special rulesFor purposes of this section— (1)Eligible individual (A)In generalThe term eligible individual means any individual other than—
 (i)any nonresident alien individual, (ii)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and
 (iii)an estate or trust. (B)Identification number requirementSuch term shall not include any individual who does not include on the return of tax for the taxable year—
 (i)such individual’s social security account number, and (ii)in the case of a joint return, the social security account number of one of the taxpayers on such return.
									For purposes of the preceding sentence, the social security account number shall not include a TIN
 issued by the Internal Revenue Service.(2)Earned incomeThe term earned income has the meaning given such term by section 32(c)(2), except that such term shall not include net earnings from self-employment which are not taken into account in computing taxable income. For purposes of the preceding sentence, any amount excluded from gross income by reason of section 112 shall be treated as earned income which is taken into account in computing taxable income for the taxable year.
							.
 (b)Refunds disregarded in the administration of federal programs and federally assisted programsAny credit or refund allowed or made to any individual by reason of section 36A of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (b) of this section shall not be taken into account as income and shall not be taken into account as resources for the month of receipt and the following 2 months, for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.
 (c)Authority relating to clerical errorsSection 6213(g)(2) of such Code is amended by striking and at the end of subparagraph (M), by striking the period at the end of subparagraph (N) and inserting , and, and by adding at the end the following new subparagraph:
				
 (O)an omission of the correct social security account number required under section 36A(c)(1)(B).. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
			4.Repayable advances to highway trust fund
 (a)Repayable advancesSection 9503(f) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (7) as paragraph (8) and by inserting after paragraph (6) the following new paragraph:
				
 (7)2015 shortfall advanceOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— (A)$8,000,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and
 (B)$3,000,000,000 to the Mass Transit Account in the Highway Trust Fund. . (b)Repayment of advancesSection 9503(c) of such Code is amended by adding at the end the following:
				
					(6)Transfers from highway trust fund for certain repayments of certain advances
 (A)In generalThe Secretary shall pay from time to time from the Highway Trust Fund into the general fund of the Treasury amounts equivalent to amounts transferred to the Highway Trust Fund that are attributable to the operation of sections 4041(a)(4), 4041(m)(3), and 4081(a)(2)(E).
 (B)LimitationNo amount shall be transferred under this paragraph after the aggregate amount transferred under subparagraph (A) equals $11,000,000,000.
 (C)Transfers based on estimatesTransfers under subparagraph (A) shall be made on the basis of estimates by the Secretary, and proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates were in excess or less than the amounts required to be transferred.
 (D)Transfers made proportionallyTransfers under subparagraph (A) shall be borne by the Highway Account and the Mass Transit Account in proportion to the respective revenues transferred under subsection (f)(7) to the Highway Account and the Mass Transit Account..
 (c)Effective dateThe amendments made by this section shall take effect on August 1, 2015.  